The question presented is whether a contract which does not indicate a time limit may have a definite time fixed by parol evidence.
The contract under consideration is clear upon its face. Therefore, parol evidence should not have been received by the court to fix any definite time that it was to run. The reason for so stating is that the evidence which attempted to fix the time related entirely to conversations had between the parties at the time the contract was signed and before its delivery.
The general rule excluding evidence of contemporaneous or prior verbal agreements, varying by adding to or taking from the contents of a written instrument, is the outgrowth of the common experience of human beings. It is of great *Page 758 
antiquity, and appears in other systems of jurisprudence besides our own. It rests upon principles somewhat analogous to those which underlie the doctrine of the conclusiveness of judgments upon parties thereto. It is said to be in the interest of the state that there should be an end to litigation. Accordingly, the record which closes a forensic controversy is regarded as merging the matters litigated to the extent declared in the judgment. So in private adjustments of reciprocal rights it is wisely considered that, when parties have deliberately put their mutual agreements into the form of a completed written contract, that expression of their contention should be accepted as a finality, in which is merged all prior negotiations within the scope of the writing. But the rule has too long occupied a place as a cornerstone in the law of evidence to require at this day any justification for its existence. It is proper to remark, however, that the adoption of the rule announced by the majority seems to me to illustrate a cogent reason in addition to those existing in the common law for a close adherence to the rule under discussion.
Under the authority of the majority opinion, it is clear that hereafter every contract construed in this state, whether written or not, will ultimately rest in parol. Every written contract, including those mentioned by the statute of frauds, will be enforcible, regardless of its contents, for the reason that oral evidence may be admitted to supply any deficiency required to make written contracts enforcible.
"A written contract which is complete in itself and the validity of which is conceded cannot be varied by showing that prior or contemporaneous agreements were made which were not reduced to writing but, in accordance with the understanding of the parties thereto, were to remain in full force and effect. The prior mutual understanding of the parties is unimportant when they have signed a contract covering the subject-matter thereof. It is well settled that the execution of a contract in writing supersedes and merges all the oral negotiations or stipulations concerning its terms and the subject-matter which preceded or accompanied the execution of the instrument, in *Page 759 
the absence of accident, fraud, or mistake of facts; and in action on the contract any representation made prior to or contemporaneous with the execution of the written contract is generally inadmissible to contradict, change or add to the terms plainly incorporated in and made a part of the written contract. This rule is equally applicable where the intention of the party is set out in two written instruments as well as where it is contained in only one.
"When the parties of their own volition omit certain terms in reducing the contract to writing, as where a clause providing for the abatement of rent is voluntarily omitted, the terms thus omitted cannot be enforced." 2 Elliott on Contracts 926, § 1620.
"No authority sustains the proposition that, under the guise of construction or explanation, a meaning can be given to an instrument which is not to be found in the instrument itself, but is based entirely upon direct evidence of intention independent of the instrument. It has been well said that, in the admission of extrinsic evidence, the line which separates evidence which aids the interpretation of what is in the instrument from direct evidence of intention independent of the instrument must be kept steadily in view, the duty of the court being to declare the meaning of what is written, and not what was intended to be written.
"Inadmissible parol evidence tending to contradict the terms of a written contract should not, when received in opposition to oral testimony corresponding with the unambiguous language in the contract, be allowed to render nugatory the words of the instrument. Where a contract is a complete workable and unambiguous instrument it does not require either evidence of usage or implication of law to interpret it." 6 Cal. Jur., p. 251, Contracts, § 162.
The majority opinion admits that:
"The obligation to afford the buying privilege is not a collateral one, nor an independent covenant. It is an integral part of the entire contract and an inseparable part of the consideration. Its insertion in the contract was clearly for the mutual benefit of the contracting parties. That it was as to the purchasers is perfectly evident, and that it was to the advantage of the seller that the purchasers should operate at a profit as long as any portion of the purchase price remained unpaid is equally manifest." *Page 760 
It is apparent that the element of time must be clearly stated in the contract if the contract is enforcible. Robbins v.Seattle Peerless Motor Co., 148 Wn. 197, 268 P. 594;National Grocery Co. v. Santaella  Co., 160 Wn. 262,295 P. 128; 13 C.J. 604, Contracts, § 630; 17 C.J.S. 887, Contracts, § 398.
In Robbins v. Seattle Peerless Motor Co., supra, the written contract dated April 2, 1927, confirming "our verbal conversation regarding washing cars," gave to Robbins "the washing of all our cars" at stipulated rates. That is, "from now on" or from April 2, 1927, date of execution of the contract, Robbins agreed to render certain service subject to payment of a stated fee by the other party. We said, in our opinion affirming judgment dismissing Robbins' action on the contract:
"It is a little difficult to follow appellant's theory of the case. It appears to us that, if there is a cause of action stated in the complaint, it is by reason of the alleged breach of the washing contract as contained in the letter above quoted. The rule seems to be that, there being no time limit specified in a contract of this kind, it is subject to cancellation at the will of either party."
In National Grocery Co. v. Santaella  Co., supra, plaintiff recovered a judgment in an action against defendant for failure to fill standing orders. We reversed the judgment and, in the course of our opinion, said:
"We do not find in the record testimony as to any agreed duration of these standing orders, and, following the case ofRobbins v. Seattle Peerless Motor Company, 148 Wn. 197,268 P. 594, we hold that the contract between the parties to this action, in so far as the standing orders are concerned, was terminable at will by either party. The general doctrine is stated in 13 C.J., p. 604, as follows:
"`The rule seems to be that, there being no time limit specified in a contract of this kind, it is subject to cancellation at the will of either party.'"
The case at bar is indistinguishable on principle from the two cases cited, and the contract in the first case cited is very similar on the facts to the case at bar. In the instant case, the parties agreed that from January 1, 1940 *Page 761 
(just as in Robbins v. Seattle Peerless Motor Co., supra, the agreement was from April 2, 1927), the seller would continue to render the service subject to the payment of a fee by the purchaser to be determined to the mutual satisfaction of the parties.
With these two cases in mind, it must be admitted that the rule in this state is that, where a written contract is without any time limit, neither of the parties to the contract may prove an oral modification of contract made prior to delivery of the contract for the purpose of fixing a definite duration, and that such contract may be canceled at any time at the will of either party.
However, the question of fixing a time by parol evidence was not presented in the cases to which I have just referred.
The parol evidence introduced in this case varied the contract by changing the indefinite time mentioned in the agreement to a time that was definite. A thorough search of the authorities does not reveal that any court or any textbook writer has adopted or approved a rule similar to the one announced by the majority in this case. 20 Am. Jur., p. 978, Evidence, § 1120, states the rule:
"The view has been taken that where no time is expressed in an executory contract for its performance, the law implies that it shall be performed within a reasonable time. Parol evidencecannot be introduced to show that a specified time was agreedupon by the parties in such a case or that the time forperformance is other than a reasonable time. By the weight of authority this implication is one of mixed fact and law; and as bearing thereon and tending to establish what is a reasonable time, extrinsic evidence of all the surrounding facts and circumstances, including the declarations and conversations of the parties and any parol agreement between the parties as to a specific time of delivery, is admissible. It has been held that evidence of what the obligors said at the time of contracting to make an invoice within a reasonable time, about the time when it would be practicable and convenient for them to make it, is admissible upon the question of what is reasonable time.
"In the case of contracts calling for payments, where no time for payment is expressed, the law requires the payment *Page 762 
to be made immediately. In such a case parol evidence is inadmissible to show that the payment was to be made at some later time.
"The view has been taken, however, that parol evidence is admissible to fix the time when the consideration for a contract is to be paid, where the contract is silent as to this." (Italics mine.)
This statement is based upon a large number of cases from many states in the Union.
12 Am. Jur., p. 854, Contracts, § 299, has this to say about the rule:
"Where, however, there is no provision as to the time for performance, a reasonable time is implied. Thus, completion of a contract within a reasonable time is sufficient if no time is stipulated. Where there is nothing in the transaction of the parties contracting for a piece of work to indicate that any definite time for completing it was in their minds, the law implies that completion was to be made without needless delay and within a reasonable time. What is a reasonable time within which an act is to be performed when a contract is silent upon the subject depends on the subject matter of the contract, the situation of the parties, and the circumstances attending the performance, which may include war conditions, scarcity of ships, and general existing commercial confusion."
The reason for the introduction of oral evidence is that the contract itself implies that it must be performed within a reasonable time. Parol evidence is introduced only for the purpose of making clear the intent contained in the written contract.
In the case at bar, no evidence was produced to indicate the reasonable time. All the evidence purported to show was that the parties had decided upon a definite time. That evidence was not admissible.
In speaking of the time element, the majority has used the expression, "a measurable segment of time," and then from that phrase argues that the parties had in mind a definite time that the contract was to run after January 1, 1940. It is possible that the parties did have a definite time in mind at the time they signed the contract, but, under all the rules of evidence relating to written instruments, *Page 763 
it must be conclusively presumed that their ideas and thoughts were embraced in the written contract.
I cannot agree with the majority that appellant waived its rights under the written agreement by charging five dollars per month to continue the purchase. There is no evidence whatever that it was the intention of either party that the five-dollar charge should extend the time for which the contract was to run. Additional evidence relative to the charge was, October 15, 1940, appellant wrote respondents a letter which stated:
"Mr. Bean has gone into the matter of our buying setup for your stores very thoroughly with our attorney in Seattle, and we find that our present arrangement for handling the account is illegal.
"According to the opinion of our attorney the only basis on which we can set this up is on a flat service charge fee. We have tried to arrive at some figure that would be approximately the same as you are now paying on a portion of the cash discount, and we believe that a flat service charge of $5.00 a month would take care of this.
"Of course, some months you would not be buying anything, or very little, and in other months your purchases would amount to considerably more on a cash discount basis than the $5.00. On an entire year's purchases we believe this figure of $5.00 would not be excessive for the service we render, and this arrangement would put us in the clear as far as any legal technicalities are concerned.
"If this does not meet with your approval, please let us know at once, giving us your suggestion for an equitable figure. If you think our suggestion is fair, please forward us your check the first of each month covering this service charge. We would appreciate your prompt reply."
Respondents replied: "Will send you a check for $5.00 per month until we promote a change in this policy."
"MR. BOUNDS: I asked him what he meant, `we promote a change.' I asked him a direct question. . . . A. . . . We had no chance to argue the point of the $5.00 with the people that wrote this letter, so we sent the $5.00 in with this letter, stating that we would send this order in with the $5.00, but we would leave the amount open of $5.00 a month for discussion, whether or not we were satisfied with it. Q. In other words, the $5.00 was not fixed, as far as *Page 764 
you understood? A. As far as we understood, it was fixed so far as they understood. Q. I know, but as far as Randall and Doyle were concerned, as you have just now told the jury, it wasn't fixed; you were looking to further discussion to see if it couldn't be changed? A. That's right."
Surely this cannot be held to be an enforcible contract. The reason that it is not an enforcible contract is that the minds of the parties never met.
In Washington Chocolate Co. v. Canterbury Candy Makers, Inc.,18 Wn.2d 79, 138 P.2d 195, this court considered a contract for the purchase of chocolate coatings at "current price list." We held that the contract was unenforcible for lack of mutuality. There is no difference in the situation here and that present in the cited case. In neither was there present that concurrence of thought necessary to complete a contract.
The judgment should be reversed.
BEALS, J., concurs with SIMPSON, C.J.